Detailed Office Action
	The Communication dated 12/16/2021 has been entered and fully considered. Claims 11, 17-18, 23-28, 30, and 32-47 are cancelled. New claims 48-52 are added and are hereby withdrawn from examination by the Examiner (see below). Claims 1-10, 12-16, 19-22, 29, 31, and 48-52 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 48-52 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, 12-16, 19-22, 29, 31, drawn to a mould assembly.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of mould assembly of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WEATHERALL (US 6,086,806 – of record), hereinafter WEATHERALL.
WEATHERALL discloses a mould assembly for moulding a joint {[abstract]} with a first and second mold part {[FIG. 8] 12a and 12b}, and a core element in between {[FIG. 8] 18} and a first and second thermal platen {[col 4, lines 48-52] note the teaching that the thermal mean or platens can be separate for the mold parts}.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to because:
Paragraph [0018] and in reference to FIG. 1 identifies the central portion of upper mold by numeral 28. In FIG. 1, numeral 28 refers to a section in the lower mold and not the upper mold.
In paragraph [0022] and in reference to FIG. 1, bushing 43 is disclosed to be complementary to the pin 42. The bushing in FIG. 1 is identified by numeral 42 and not numeral 43.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 4 add “elongate” before “rectangular channel” to be consistent with the same limitation in claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the bottom thermal platen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as the second thermal platen that is recited in claim 1.
Claim 19 recites the limitations "the raised central piece" in line 3, “the central parts” in line 5, and “the end parts” in line 5.  There are insufficient antecedent basis for these limitation in the claim. For the purpose of examination, the Examiner replaces the dependency of claim 19 from claim 1 to claim 8, where these limitations are recited.
Claim 21 recites the limitation "the first and second mould elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 is dependent on claim 21 and is rejected as well. For the purpose of examination, the Examiner interprets this limitation as "the first and second mould parts" that is recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-10, 12, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WEATHERALL (US 6,086,806 – of record), hereinafter WEATHERALL. Note that the italicized text below are the instant claims.
Regarding claim 1, WEATHERALL discloses A mould assembly for moulding a joint in an elongate article {[abstract]}, the mould assembly comprising: 
a first mould part; a second mould part {[col 3, lines 18-19]}; 
a core mould element for mounting between the first and second mould parts {[col 3, lines 20-21], [FIG. 8] 18 is the core element that is between 12a and 12b or the mould parts}; 
a first thermal platen; and a second thermal platen, wherein the first and second mould parts and the core mould element are mounted between the first and second thermal platens {[col 4, lines 48-53] note the teaching that the thermal platen could be separate from the mould parts, thus enclosing the mould parts and the core element}.
In the alternative, and at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have separated the thermal platens from the mould parts, since it has been held that constructing formerly integral structure in their various but separate elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.
One would have been motivated to do so, since as disclosed by WEATHERALL’s invention, itself, this would simplify the design of the mold {[col 4, lines 51-52]}. 
Regarding claim 2, WEATHERALL discloses wherein the second thermal platen has a generally planar bottom face and the first thermal platen has a generally planar top face, for mounting in a press, for maintaining a desired pressure within the mould assembly {[FIG. 8] note separation of 12b and 12a each into two parts of thermal platen and mould results in the thermal platen having a flat surface when attached to the mold since the cavities reside in the mold part and not the thermal platen part, [col 10, lines 22-23] note teaching on the press tool}.
Regarding claim 3, WEATHERALL discloses wherein the first and the second thermal platens provide for heating and cooling the mould assembly {[col 4, lines 48-50] note teaching on heating/cooling.
Regarding claim 4, WEATHERALL discloses wherein each of the first thermal platen and the second thermal platens comprises a central portion and end portions, with thermal breaks between the central portion and the end portions {[col 4, lines 64-67], [FIG. 8] note the line between 14 and 12 is the thermal break or the insulation web}.
Regarding claim 5, WEATHERALL discloses wherein, for each of the first and the second thermal platens, bores extend through the central and end portions, for receiving heating elements and pipes for cooling fluid {[FIG. 8] 82/70 and 50/46 are bores for the central section and the bores for the end parts are shown but not numbered}.
 wherein, for each of the first and second thermal platens, the end portions thereof are provided with bores for a cooling fluid for cooling the end portions {[FIG. 8] note the bores for the end parts are shown but not numbered, [col 5, lines 1-3]}.
Regarding claim 7, WEATHERALL discloses wherein each of the first and second mould parts is provided with thermal breaks, between central and end parts thereof {[col 4, lines 64-67], [FIG. 8] note the line between 14 and 12 is the thermal break or the insulation web, also note that upon separation of thermal platen from the mold, the thermal breaks will exists in both parts}.
Regarding claim 8, WEATHERALL discloses wherein the first mould part is an upper mould part and comprises two side pieces and a raised central piece, wherein each of the side pieces comprises a central part and two end parts with thermal breaks between the central and end parts thereof {[col 6, lines 42-51], [FIG. 8] numeral 85 is the side pieces of the upper mold 12a (note the separation according to claim 1 analysis above has occurred) and near numeral 94 is the raised piece, also note that thermal breaks were discussed in claim 4}.
Regarding the rest of the claim 8 (“and wherein the raised central piece extends above the side pieces connecting the central parts of the side pieces”) and as discussed above, WEATHERALL’s upper mold part is in one piece; thus, WEATHERALL is silent on that the side pieces and the central piece are separate items and thus the central piece is raised above the side pieces.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have separated the side pieces and central 
One would have been motivated to do so, since separating these elements enables an artisan to replace or repair only those parts that require these services.
Regarding claim 9, WEATHERALL discloses wherein an elongate rectangular channel is defined between the side pieces and extending into the raised central piece of the first mould part {[Fig. 8] numeral 94 is the rectangular channel}.
Regarding claim 10, WEATHERALL discloses wherein the elongate article is a handrail {[abstract]}, 
and the core mould element comprises a central part and end parts, each having a cross-section corresponding to an internal T-shaped slot of the handrail {[col 3, lines 20-23] note that this limitation does not recite that the central part is separate from the end part, [FIG. 8] note that core element 18 inherently has a central components and tow end components but they are in one piece}.
In the alternative and when “parts” are interpreted as separate items, WEATHERALL is silent on these separate parts.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have separated the side pieces and central parts of the upper mold, since it has been held that constructing formerly integral structure in their various but separate elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.

Regarding claim 12 limitation of “comprising insulation pieces between the central and the end parts of the core mould element” and as discussed under claim 10, it would have been obvious to have separated this element into one central part and two end part. Also as discussed under claim 4, WEATHERALL discloses thermal breaks or insulation pieces between the central part and end parts of thermal platen and mould parts. 
The Examiner submits that, at the effective filing date of the instant invention and upon separation of the core element into these part, it would have been obvious to one of ordinary skill in the art to have located similar thermal breaks that WEATHERALL discloses in the core element so that these parts match when placed in the press. Without thermal breaks in the core element, the end parts are not aligned, therefore cooling/heating is not uniform across the molded object.
Regarding claim 15, WEATHERALL discloses wherein the second mould part comprises thermal breaks, and a central channel defining a top surface of the elongate article, and overflow channels on either side of the central channel, for overflow of thermoplastic material {note the discussion under claim 1 on separation of the second mold part and thermal platen, see claim 4 for thermal breaks, [FIG. 8] 66 is the central channel, [FIG. 9] 40 is the overflow channel, [col 6, lines 52-55]}.
Regarding claim 16 limitation of “comprising bores for alignment pins between the first and second mould parts and the bottom and first thermal platens”, WEATHERALL discloses bolt or alignment pins for the core element {[col 6, lines 56-57]}. Also as disclosed under claim 1 it would have been obvious the have separated the thermal platens from the mold part. Therefore, and upon this separation, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated these alignment pins between the thermal platen and mold part since now they are separate pieces and as disclosed by WEATHERALL above, the separate item of mandrel needs to be secured and aligned using bolts or pins {[col 6, lines 56-57]}.
Regarding claim 21, WEATHERALL discloses wherein the core element is floating and unattached to the first and second mould elements {[FIG. 8] note that 18 is floating and not attached to 12 and 22}.
Claims 20, 22, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WEATHERALL as applied to claims 1 and 21 above, and further in view of VAN’T SCHIP (US-2018/0106326), hereinafter SCHIP.
Regarding claim 20, WEATHERALL discloses all the limitations of claim 1. WEATHERALL further discloses comprising first and second press platens {[col 10, lines 21-23], [FIG. 12] 56 is the first press platen and its horizontal counterpart is the second press platen (not numbered}.
WEATHERALL, however, is silent on placing insulation pad between the press platens and the thermal platen as recited in the rest of the limitation of claim 20 (“and insulated pads between the first thermal and press platens and between the second thermal and press platens”).
In the same filed of endeavor that is related to splicing thermoplastic articles, SCHIP discloses and insulated pads between the first thermal and press platens and between the second thermal and press platens {[0051] note that assemblies 56 and 58 are interpreted as the pads, since instant claim 1 does not recite the specific structure of these pads}.
At the effective filing date of the instant invention, it would have been obvious to have included the insulating pads of SCHIP in the mold assembly of WEATHERALL. As disclosed by SCHIP, the advantage of these insulating pads are that they prevent heat losses from thermal platen and keep the heat in the mold assembly {[0051]}.
Regarding claim 22, WEATHERALL discloses all the limitations of claims 1 and 21. WEATHERALL, however, is explicitly silent on its mould assembly having an actuator for applying pressure. 
In the same filed of endeavor that is related to splicing thermoplastic articles, SCHIP discloses comprising actuators for applying pressure to the core element {[0084] note that core element is part of the mould assembly and applying pressure to mold parts also includes applying pressure to the core element}.
At the effective filing date of the instant invention, it would have been obvious to have included the actuators of SCHIP in the mold assembly and press tool of WEATHERALL. As disclosed by SCHIP, the advantage of these actuators are that they tighten the mold parts and rigidly clamp the mold {[0084]}.
Regarding claim 29, WEATHERALL discloses all the limitations of claim 29. WEATHERALL further discloses a first press platen; and a second press platen {[FIG. 12] 56 is the first press platen and its horizontal counterpart is the second press platen (not numbered)}, 
wherein the first and second thermal platens are configured for heating and cooling the mould parts {see claim 1 analysis above}, 
and wherein the first press platen, the first thermal platen, and the first mould part are secured together, and the second mould part, the second thermal platen, and the second press platen are secured together {[FIG. 11 and 12], and see discussion under claim 16 above}.
WEATHERALL, however, is silent on placing insulation pad between the press platens and the thermal platen as recited in the rest of the limitation of claim.
In the same filed of endeavor that is related to splicing thermoplastic articles, SCHIP discloses a first insulated pad; a second insulated pad {[0051] note that assemblies 56 and 58 are interpreted as the pads, since instant claim 29 does not recite the specific structure of these pads}.
At the effective filing date of the instant invention, it would have been obvious to have included the insulating pads of SCHIP in the mold assembly of WEATHERALL. As disclosed by SCHIP, the advantage of these insulating pad are that they prevent heat losses from thermal platen and keep the heat in the mold assembly {[0051]}.
Regarding claim 31, WEATHERALL discloses wherein at least a central part of the core mould element is maintained spaced from the first mould part, to reduce heat transfer therebetween {[FIG. 9] note that near the area of core element 34 indicated as 36 that is spaced from the first mold part 22, thus since it is not touching the mold 22 reduces the heat transfer}. 
Allowable Subject Matter
Claims 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748